G-BOSSCUP, District Judge,
(dissenting.) I concur with my Brother JENKINS that the purposes for which the government was given a voice in the selection of the site, in determining the size and character of the buildings, and in modifying such rules and regulations respecting the grounds as the local corporation might adopt, was to protect the honor of the United States; and I hold with him, too, that the exposition is to be national; that it is under the auspices of the United States, both as a government and as a people.-
But this alone throAvs little light on the controversy, for the national character of the enterprise is not dependent upon its being exclusively governmental. It is in the nature of American *649thought and purpose that a commemorative national enterprise should be undertaken and earried on directly by the people, with the aid and sanction of the government, it is true, but not as a governmental work. Such was the legal view taken of the exhibition at Philadelphia by the supreme court, an exhibition commemorative of the beginning of national history, and therefore a peculiarly national enterprise.
The act of congress of April 25,1890, adopted the Illinois corporation as an embodiment of the popular movement, and, in connection therewith, made provision on the part of the government for the holding of the exposition. In that act the respective parts of the government and the Illinois corporation in the creation and control of the exhibition were plainly marked. The government, through its commission, was to determine the plan and scope of the exposition; allot space for arid classify the exhibits; appoint judges, award premiums, and generally have charge of all intercourse with exhibitors and the representatives of foreign nations. To the Illinois corporation was left, the duty of procuring and preparing a site, and the erection of such buildings as were necessary to suitably house; the exhibits. Did congress thereby intend to include The Illinois corporation as one of its own agencies, and thus create and control the exhibit as a. government work under exclusive governmental dominion? Plainly not. There is no express term or reasonable implication to that effect. The inferences run the other way. A national commission is created, with prescribed powers and duties, and put under a mandate to report from time to time to the government of the United States. If the corporation created by Illinois were a libe agency, why should not like provisions extend to it? Why would there be no requirement for periodical or final reports? Why should there he no supervision over its agents or finances? Why should there he an express disclaimer of any liability for its debts or doings? Could any other principal repudiate, in advance, the doings and liabilities of an agent within the express scope of his powers? Could the government do so, and yet remain honorable and just? The proposition contended for involves the assumption of a relation between the government and the corporation, no element of which is found in the language of the statute, and every element of which is contrary to the principles and safeguards of the law commonly controlling such relations. If this corporation is an agent, it is the first known instance in which an agent is bound to pay all the debts of his principal; the first known instance in which the principal assumes all the moral responsibility, and repudiates all financial responsibility. In my opinion, the Illinois corporation and the government entered upon the work of this exposition, not as principal and agent, but as eoworkers, each independent of the other, within the scope of the part respectively undertaken by each, except as ilie defendant corporation was expressly made subject to the right of control or modification of the government. Within the scope of these respective powers and duties each had dominion, and the dominion of neither was as agent for the other. It there*650fore follows that the government bad no right, derived from dominion or possession, to control the closing of the gates. Its rights in that respect, if any, are found in some contract, or some condition of a donation.
I cannot find that either party was under legal obligation to the other or to the public to exceed the expenditure originally contemplated. The right of the commission to determine the plan and scope of the exposition does not include the power of enlarging, without its consent, the liability of the corporation. -The responsibility of the corporation may have been enlarged, and further liability have been subsequently assumed; but such was, in legal contemplation, purely ■ voluntary. It was because neither congress nor the corporation was willing that the exposition should fall short of its highest possibilities. The act of August, 1892, therefore, must be regarded in the light of a supplemental arrangement between the government and the corporation. By that act it was provided that, in order to enable the corporation to complete the buildings ready for the opening in May, 1893, there should be coined and delivered to the corporation, upon certain certificates respecting the progress of the work, 5,000,000 half dollars bearing a special imprint, upon condition that the corporation would show sufficient assets to carry its portion of the undertaking to a close, and on the further condition that it would close the exposition Sundays. It is immaterial whether this act, and its acceptance by the corporation, constituted a contract, a donation, or a mere appropriation. In either view it contemplated that the corporation should perform two important conditions, namely, raise, ready for use on the buildings, $5,000,000, in addition to its original expenditure, and at the same time surrender one of its privileges respecting the control of admissions for one-seventh of the time of the fair. Here, then, are the three leading elements of this contract, donation, or appropriation: The raising by the corporation, on the security of the gate receipts, of $5,000,000 additional to that already realized; the surrender of the- corporation’s views on the question of Sunday opening, — a concession concededly important to its directory and stockholders; and placing at the disposal of the corporation by congress of the full quantum of 5,000,000 specially designed half dollars, in time to enable their use, or that of their avails, in completing the buildings preparatory to the inauguration of the exposition on the 1st of May, 1893.
The corporation accepted the proposal, issued and sold its bonds on the pledge of the gate receipts, and passed a rule opening the gates only on six days of the week. It thus complied with all the conditions of the act. I cannot bring my mind to see that the mere acceptance of this proposal by the corporation released the government from its obligation to completely fulfill the terms defining the promises of the government. Certainly no such law or logic would be applied to the contract or'donation of an individual. The' formal act "of acceptance may have had the effect of preventing the éorporation from rightfully retiring from the arrangement as long as the government was engaged in fulfilling its promise; *651but what court was ever told, until this case was argued, that an acceptance by a donee, not of the actual funds of the donation, but only of the promise of the donor, foreclosed any inquiry as to whether those promises were redeemed. The acceptance of the condition of a contract or gift implies that the terms of the contract or gift will be fully performed, and is, therefore, not beyond recall on equitable terms, when it is found that the contract or donation will not be duly performed by the party who is charged with its performance.
The next inquiry, therefore, is, did the government fulfill the forms of its contract or donation? In March, 1893, within two months of the opening of the fair, it passed an act, the effect of which was to-seize upon more than 1,140,000 of these coins, without the consent, of the corporation, and with the view of holding them until the close of ihe exposition, and then holding them permanently, unless the corporation gave security to- pay the expenses of the juries of award. I .can.put no other construction on tills act. It is the construction of the law officers of the government, the solicitor general, and approved by ihe attorney general. The insistence that congress only intended this act to invite the corporation to accept its proposition for a loan, but in case it was declined, meant that the secretary of the treasury should deliver the coins, as if ihe act liad not been passed, ■attributes to congress simply a, puerile purpose.
This raises the question, then, whether the corporation was under any obligation to pay the expense's of (he juries of awards. If it was, the seizure of the coins only postponed (heir delivery from some period previous to May until October, and might he regarded as an unsubstantial breach of the contract or donation; hut if the corporation was under, no obligation to pay that expense, then the act was a direct and unjustifiable diversion of 1,140,000 of these coins.
The second seed ion of the act of 1890 provides that the governmental agency — the commission — was to allot space for and classify the exhibits, appoint the judges and examiners, award premiums, and appoint la,dv managers. Section 18 carries an appropriation for (he expenditures of the government, including the expenses of Hie commission. Section 15 expressly announces in advance that the United Slates will not be liable for the doings, proceedings, contracts, or expenditures of the corporation, or any of its officers or employes. It seems to me that (hese sections, read together, evince the purpose of congress to be responsible for the doings and the expenses of the commission, within the scope of their duties, and that those include the expenses of the lawful appointees and agents of (lie commission, as fully as its other expenses. Can the commission perform its prescribed duties without incurring the expenses of the judges and (he examiners any more than it can classify exhibits without the expense of the necessary books and papers, or award a. premium without the expense of striking or preparing some medal or token of preferment? These expenses are incidental to the rights retained. To exclude them would be to exclude the commission, for congress did not; intend to call together *652this body of men, and then fail to equip them with the 'means that were essential to their duties.
But it is said in the argument that the act limits the liability of the United States to $1,500,000, and that that sum has been already exceeded. That proviso is doubtless á mandate upon the commission and its agents and officers, in the matters enumerated, as well as upon the board appointed to prepare the government exhibit, and the secretary of the treasury, who is by sections 16 and 17 authorized to construct a life-saving station, and suitable buildings wherein to exhibit the governmental articles. But does such mandate carry with it, logically or fairly, the result that, if these officers should have exceeded the limit, the corporation should thereby be made liable for the excess or default. If So, what would prevent the secretary of the treasury from exhausting the entire amount on his several undertakings, and then casting upon the corporation the entire expenditures of the commission, including the salaries of its members, and the. paper, even, on which its reports to the president are made out? I cannot believe that the congress meant that the disobedience of its own agents should be charged against the corporation whom they were, to assist and watch. My conclusion, therefore, is that the act of March 3, 1893, was an unjustifiable withholding of the 1,140,000 souvenir coins, and that the corporation was thereafter under no legal or equitable compulsion to carry out the conditions of the contract, donation, or appropriation provided it in turn offered to do equity.
The offer of the corporation is to return to the government the legal tender value of these coins after it has discharged its pledge to the holders of the bonds issued upon the faith of the appropriation. Now, what better could the corporation honorably do? The payment to the government out of the first proceeds of the exposition (and its only assets are its gate receipts) would break faith with these loaners of the last $5,000,000. They knew when they parted with their money that the government appropriation was made, but were told by the act itself that no obligation for a repayment to the government was thereby created- Indeed, the govermnent has broken faith with them as well as with the corporation, for the withholding of the coins endangered the opening of the fair on time, and thereby lessened their security, I cannot see how a court of equity could order the postponement or impairment of this pledge, and especially would it not in favor of a party who has disturbed the status quo by a breach of faith.
' But is the corporation prevented from recalling a privilege surrendered simply because the intervening equities of third parties put out of its reach the possibility of the Immediate return of the money to the government? I answer affirmatively if the party having the right to reclaim the money has no offending connection with the situation, «but certainly not if the situation is due to its unjustifiable conduct.
' But it is urged that the taking of these coins by the corporation, after the passage of the act, but before its official interpretation by the secretary of the treasury, amounts to a waiver of the breach *653of congress. I ana not prepared to deny this if the party entitled to the enforcement of the condition were not at fault. The situation here, however, is peculiar. The act was ambiguous; so ambiguous that it required a construction of the law officers of the government; so ambiguous that of the three judges sitting there is a difference of opinion between them respecting its effect. Is the local corporation to be held to have known precisely what that act meant, when this court is divided as to what its meaning is? It is true that when congress enacts a law of the land the presumption is that all persons know what the law means. That is a presumption founded upon the necessities of the enforcement of law. But that, presumption does not extend to cases where the congress is not enacting a law for the land, but is simply dealing as a contractor or donor. When it deals as a contractor or donor its rights are no more than those of a private individual thus dealing, and until it speaks plainly enough to be understood the party with whom it is dealing is not driven to the peril of correctly interpreting its expressions. I do not think, therefore, that the corporation, when it accepted the money under the ambiguous act of 1893, is to be held to have fairly elected to accept the condition, notwithstanding its breach by congress. It did not know at that time but what the secretary of the treasury would put upon it the interpretation that my Brother WOOllH has, and upon Us refusal to give the bond would pay over the coins in time for the opening of the exposition. The corporation, until it understood the attitude of congress, was in no situation (o make' an election, and especially in no situation in which an election could be forced upon it. I think, however, that, no matter what view is to be taken of the dut ies of the corporation in That respect, the government is in no position to ask for such, waiver. A waiver is an equitable estoppel in favor of one who would be otherwise injured. It cannot be enforced in equity in favor of the party who had broken his part of the promise, or had brought about the changed situation. Such a party comes into this court in no proper light to plead an equitable estoppel.
I do not agree with my brothers, either, that the directors of the corporation had no power to change this rule after this breach of the donation by congress. They passed the rule originally in conformity with the condition annexed to that act. When that act, was violated by congress by the diverting of a portion of the coins, the situation was changed. The privilege of controlling (he grounds recurred to it as if the act had never been passed, and it cannot be precluded from its right to reassume the privilege by a simple parliamentary rule or by-law. To construe the law otherwise would be to sacrifice the substance of justice to the mere shadow of form. I therefore disagree with my brothers in the conclusion which they have reached.